
	
		II
		111th CONGRESS
		2d Session
		S. 3358
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2010
			Mrs. Boxer (for herself,
			 Ms. Cantwell, Mrs. Feinstein, Mr.
			 Merkley, Mr. Wyden, and
			 Mrs. Murray) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Outer Continental Shelf Lands Act to
		  permanently prohibit the conduct of offshore drilling on the outer Continental
		  Shelf off the coast of California, Oregon, and Washington. 
	
	
		1.Short titleThis Act may be cited as the
			 West Coast Ocean Protection Act of
			 2010.
		2.Prohibition of
			 oil and gas leasing on the outer Continental Shelf off the coast of California,
			 Oregon, and WashingtonSection
			 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended by
			 adding at the end the following:
			
				(q)Prohibition of
				Oil and Gas Leasing in Certain Areas of the Outer Continental
				ShelfNotwithstanding any
				other provision of this section or any other law, the Secretary of the Interior
				shall not issue a lease for the exploration, development, or production of oil
				or natural gas in any area of the outer Continental Shelf off the coast of the
				State of California, Oregon, or
				Washington.
				.
		
